Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 12, 1965, convicting him of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of fact were considered. In our opinion, errors were committed at the trial which necessitate a reversal of the judgment of conviction. Police officers were erroneously permitted to testify as to the complainant’s previous identifications of defendant (see People v. Cioffi, 1 N Y 2d 70; People v. Trowbridge, 305 N. Y. 471; People v. Ervin, 24 A D 2d 996; Code Crim. Pro., § 393-b). At the conclusion of defendant’s cross-examination, the court told defendant’s attorney, in the presence of the jury, that he was to consider himself under oath and the court then asked him to stipulate to the correctness of a transcript of a statement taken from defendant after his arrest. Further, the prosecutor was permitted, in his summation, to speculate as to matter not in evidence. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.